 1   YAMPOLSKY & MARGOLIS
     ATTORNEYS AT LAW
 2   MACE J. YAMPOLSKY
     Nevada Bar No. 01945
 3   JASON R. MARGOLIS
     Nevada Bar No. 12439
 4   625 South Sixth Street
     Las Vegas, Nevada 89101
 5   (702) 385-9777; Fax: (702) 385-3001

 6
                              UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                       CASE NO.: 2:17-cr-306-JCM-VCF
 9
                                Plaintiff,
10   vs.
                                                     NOTICE OF REQUEST TO BE
11   EDGAR ROJAS,                                    REMOVED FROM CM/ECF
                                                     ELECTRONIC NOTICE LIST
12                              Defendant.

13

14
           EDGAR ROJAS, by and through her counsel of record hereby submits the following
15
     Notice of Request to be Removed from the CM/ECF Electronic Notice List.
16

17
           DATED this 2nd day of July, 2021.
18

19

20                                                    UNITED STATES MAGISTRATE JUDGE
21

22
          /s/ Mace J. Yampolsky
23   YAMPOLSKY & MARGOLIS
     MACE J. YAMPOLSKY
24   Nevada Bar No. 01945
     JASON R. MARGOLIS
25   Nevada Bar No. 12439
     625 South Sixth Street
26   Las Vegas, Nevada 89101
     (702) 385-9777; Fax: (702) 385-3001
27

28

                                                 1
